Case 2:20-cr-20031-AJT-APP ECF No.1 filed 12/05/19 PagelD.l1 Page 1of8

 

AUSA: | Erin Ramamurthy Telephone: (313) 226-9788
AO 91 (Rev. 11/11) Criminal Complaint Inspector: Justin Woodard (USPS) Telephone: (313) 949-4101
UNITED STATES DISTRICT COURT
for the

Eastern District of Michigan

United States of America

 

 

v.
Jeffrey WELSH _ Case:2:19-mj-30635
| Judge: Unassigned,
Filed: 12-05-2019 At 11:04 AM
USA v. JEFFREY WELSH(CMP)(MLW)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief,
On or about the date(s) of _ October 30, 2019 & November 22, 2019 in the county of St, Clair in the
Eastern District of Michigan , the defendant(s) violated:
Code Section Offense Description
Title 18 U.S.C. § 1342 , Using a false name or address in mailings
Title 18 U.S.C. § 1716 - _Engaging in the mailing of injurious articles

This criminal complaint is based on these facts:

Continued on the attached sheet. SS thi Nlerdba byl
: Lode L

Complainant's signatire

Justin C4 Postal Inspector, USPS
Printed name and title

Sworn to before me and signed in my presence,

Date: Judge ’s signature

 

City and state: Detroit, Michigan . Hon, Anthony P. Patti, United States Magistrate Judge
Printed name and title

 
Case 2:20-cr-20031-AJT-APP ECF No.1 filed 12/05/19 PagelD.2 Page 2 of 8

AFFIDAVIT IN SUPPORT OF APPLICATION FOR COMPLAINT AND

ARREST WARRANT
L, Justin Woodard, being first duly sworn, do hereby state:
L Introduction
| 1 of am a United States Postal Inspector employed by the United States Postal
Inspection Service (USPIS) assigned to the Detroit Division. I have been so
employed since June of 2017. As such, I am sworn and empowered to investigate
criminal activity involving or related to the U.S. Postal Service. I have received
advanced training by the USPIS in the investigation of dangerous items being

transported through the U.S. Mail. I have participated in investigations involving

dangerous and hazardous items being transported through the U.S, Mail. I have

received considerable training related to identifying, screening, and tracking
potentially harmful items in the U.S. Mail. Prior to receiving this position, Affiant
completed the USPIS Basic Training Academy where investigative techniques
were taught and developed. I am currently assigned to the Contraband Interdiction
and Investigations Team and is responsible for investigations involving dangerous
' mail matter and controlled substance trafficking through the U.S. Mail.

2. This affidavit is made in support of an application for a criminal complaint
and arrest warrant for JEFFREY WELSH (DOB: xx/xx/1963) for violations of 18
U.S.C. § 1342 (using a false name or address in mailings) and 18 U.S.C. § 1716

(engaging in the mailing of injurious articles),

1

 
Case 2:20-cr-20031-AJT-APP ECF No.1 filed 12/05/19 PagelD.3 Page 3 of 8

3. The information contained in this affidavit | is based on my training,
experience, personal knowledge, and observations during the course of this
investigation, information provided to me by other Postal Inspectors and other law
enforcement officers, witnesses, and review of documents and communications

with others who have personal knowledge of the events and circumstances

described herein. Because this affidavit is submitted for the limited purpose of.

establishing probable cause in support of a criminal complaint, it does not set forth
each and every fact that I or others have learned during the course of this
investigation,
II. Investigation and Probable Cause

A, On or about October 24, 2019, Affiant received information that on or about
October 22, 2019, Inspectors in Sacramento, California intercepted Priority Mail
parcel 9505 5121 2503 9289 3733 06 while conducting a parcel interdiction. This
parcel was intercepted due to excessive taping, a false return address, and a
positive hit from a narcotics canine. The parcel was mailed October 16, 2019, from
the Port Huron Post Office and was addressed to “Joe Tranvu, 720 Greenback Ln,
Modesto, CA 95351,” with a return address of “J. Parker, 1448 19" St, PH, MI
48060,” which further investigation revealed does not exist. Inspectors contacted
the recipient of the parcel, who advised the parcel may contain furniture and

granted Inspectors consent to open it. The parcel contained 36 4” Crackling Nishiki

2

 
Case 2:20-cr-20031-AJT-APP ECF No.1 filed 12/05/19 PagelD.4 Page 4of8

Kkamuro commercial grade fireworks. The recipient then advised he ordered
something off of eBay; however, eBay may have sent him the wrong package and
he no longer wished to receive it, Utilizing Postal records, Sacramento Postal
Inspectors identified (810) XXX-0230 as being associated with the suspicious
parcel. Inspectors contacted the phone number. An unidentified male answered and
stated his involvement with the parcel consisted of tracking it for a friend who was
getting divorced and did not want his wife to find out.

5, In or about October 2019, Affiant obtained surveillance video footage of
October 16, 2019, from the Port Huron Post Office to review the mailing of the
parcel 9505 5121 2503 9289 3733 06. The video footage shows a heavy set white
male presenting the suspicious parcel and four other parcels of similar size and
appearance to the clerk for mailing.

6. On or about October 28, 2019, Affiant went to the Port Huron Post Office to
speak with postal personnel about the suspicious parcel. Upon viewing the
surveillance footage, postal personnel identified the mailer as a frequent customer,
stating he mails similar parcels approximately three to four times per week
- primarily to Hawaii and California. Postal personnel stated the customer previously
advised the contents of the parcels included crystals with a holographic image
located in the center and fiber optic angels. Postal personnel provided Affiant with

documentation recently submitted by the customer which identifies him as Jeffrey

 

 
Case 2:20-cr-20031-AJT-APP ECF No.1 filed 12/05/19 PagelD.55 Page5of8

WELSH, with a mailing address of 4095 Aletha Ln, Port Huron, MI 48060 and a
telephone number of (810) XXX-0230, This is the same telephone number
Sacramento Inspectors contacted in relation to the suspicious parcel.

7, In or about October 2019, Affiant compared the driver’s license photo for
WELSH on file with the Michigan Secretary of State and the surveillance footage
from the Port Huon Post Office on October 16, 2019. The mailer in the video and
the driver’s license photo for WELSH appeared to be similar. Further, the
signature on WELSH’s state of Michigan driver’s license, as well as the writing on
the Postal documentation provided by Postal personnel, appeared to be similar to
the writing on the suspicious parcel’s label.

October 30, 2019 Parcels Mailed by WELSH

8. On or about October 30, 2019, WELSH visited the Port Huron Post Office
and presented three parcels for mailing to different recipients in Hawaii. These
parcels were similar in size and appearance to the previously identified suspicious

parcel, and the return addresses on these parcels listed fictitious addresses and/or

deceased individuals. On the same date, Postal personnel notified Affiant about the

parcels, and affiant subsequently retrieved the parcels from the Port Huron Post
Office.
9, Affiant obtained a federal search warrant for the three parcels presented by

WELSH and executed the warrant on November 20, 2019. Upon opening the

 
Case 2:20-cr-20031-AJT-APP ECF No.1 filed 12/05/19 PagelD.6 Page 6 of 8

parcels, Affiant found each parcel to contain fireworks. Parcel 1 contained Solar
Max 100 Mortar Shots. Parcel two contained 12 three inch Nishiki Kamuro
Niagara Falls Mortar Shells and four boxes of pop caps. Parcel three contained two
Super Star 200 Mortar | Shots.
10. On or about November 8, 2019, Inspectors in Hawaii intercepted and opened

a parcel with recipient consent and found the parcel to contain some quantity of

commercial grade fireworks. The parcel was mailed from the Port Huron Post |

Office on or about November 4, 2019 and was addressed to a residence in Hawaii.
The destination address of this parcel was the same as the destination address of
one of the parcels Affiant opened under the aforementioned federal search warrant.
November 22, 2019 Parcels Mailed by WELSH

111, On or about November 22, 2019, WELSH visited the Port Huron Post Office
and presented two parcels for mailing to different recipients in California. These
parcels were similar in size and appearance to the previously identified suspicious
parcels, and the return addresses on these parcels listed the sender as T.W. at an
address in Fort Gratiot, MI.

12, On or about November 25, 2019, Affiant contacted T.W. via telephone to
inquire about the parcels. T.W. stated he and his wife own the Fort Gratiot
residence but do not reside there; the residence is currently for sale, T.W. further

stated he did not mail either parcel and had no knowledge of his name being used

 
Case 2:20-cr-20031-AJT-APP ECF No.1 filed 12/05/19 PagelD.7 Page 7 of 8

as the sender of either parcel.
13, Affiant obtained a federal search warrant for the two parcels presented by
WELSH and executed the warrant in or about December 3, 2019. Upon opening
the parcels, Affiant found each parcel to contain 72 three-inch mortar shells.
November 26, 2019 Parcel Intercepted by CBP
14, On or about November 26, 2019, U.S. Customs and Border Protection
(CBP) executed a pre-border search at the International Service Center in New
York, NY, of a parcel mailed from the Czech Republic to WELSH. This parcel’s
cargo manifest listed the contents as “Gift (Wood Toys).” Upon opening the
parcel, CPB found it to contain only a quantity of commercial grade fireworks.

ill. CONCLUSION
16. Based upon the information contained in this affidavit, there is probable
cause to believe Jeffery WELSH has committed violations of 18 U.S.C. § 1342
(using a false name or address in mailings) and 18 U.S.C. § 1716 (engaging in the

mailing of injurious articles).

Respectfully submitted,

Qwohc nda
o

Ww ‘#

Justin Woodard
U.S. Postal Inspector

6

 
Case 2:20-cr-20031-AJT-APP ECF No.1 filed 12/05/19 PagelD.8 Page 8 of 8

a &©

Sworn to and subscribed before me on this‘g" day of December, 2019.

HON. ANTHONY P. PATTI
UNITED STATES MAGISTRATE JUDGE

 
